UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2351



WESLEY SCOTT ASHTON,

                                              Plaintiff - Appellant,

          versus


UNITED STATES ARMY, Office of the General
Counsel; CHARLES H. BOWERS, Chief, Freedom of
Information/Privacy Act Office; JAMES W.
MARTIN, JR., Colonel, Commanding Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-00-297-A)


Submitted:   February 28, 2001            Decided:   March 19, 2001


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wesley Scott Ashton, Appellant Pro Se. Joel Eric Wilson, Special
Assistant United States Attorney, Edward John Martin, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wesley Scott Ashton appeals the district court’s order enter-

ing judgment for Defendants in this action arising under the Free-

dom of Information Act.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we affirm on the reasoning of the district court.   Ashton v. United

States Army, No. CA-00-297-A (E.D. Va. Aug. 15, 2000). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                 2